FILED

UNITED STATES DISTRICT COURT []EC 1
FOR THE DISTRICT OF COLUMBIA Clerk u 1 2012
Cuurt§ for the D tn 01 g;§;uprcy
Umb`
James D. Schneller, )
)
Plaintiff, )
) o
v. ) Civil Action No. 1a 
)
Clerk of the Supreme Court of the )
United States, )
)
Defendant. )
MEMORANDUM OPINION

This action for a writ of mandamus is before the Court on plaintiff s pro se complaint and
application to proceed in forma pauperis. The Court will grant the application and dismiss the
complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter
jurisdiction).

Plaintiff is a resident of St. Davids, Pennsylvania, seeking an order to compel the Clerk of
the U.S. Supreme Court to docket his petition for a writ of certiorari. This Court lacks subject
matter jurisdiction to review the decisions of the Supreme Court or its Clerk. In re Marin, 956
F.Zd 339, 340 (D.C. Cir. 1992); see Pcmko v. Rodak, 606 F.Zd 168, 171 n.6 (7th Cir. 1979), cert
dem'ed, 444 U.S. 1081 (1980) ("It seems axiomatic that a lower court may not order the judges or

officers of a higher court to take an action."). A separate Order of dismissal accompanies this

   
1‘\»- United States District Judge
Date: November 17 , 2012

Memorandum Opinion.